Citation Nr: 1444011	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel







INTRODUCTION

The Veteran served on active duty from October 1955 to August 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, September 2013, and March 2014, the Board remanded this case for further development.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hypertension is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The Veteran's service treatment records show that his blood pressure reading at entrance to service was 146/80 mmHg.  Other inservice blood pressure readings were as follows: 120/80 mmHg (December 1957), 136/78 mmHg (August 1962), 134/86 mmHg (August 1965), 128/88 mmHg (October 1966), 132/94 mmHg (September 1968).  At the time of his June 1970 separation examination, the Veteran's blood pressure was 130/82 mmHg.  The Veteran contends that he had been treated with anti-hypertension medicine since the 1980s.  A February 1990 private treatment report noted the Veteran's history of hypertension since 1978.  VA Compensation and Pension examiners have indicated that the Veteran's blood pressure readings during service indicate the existence of prehypertension at entrance to service and throughout service.  Service treatment records also show that the Veteran's weight at entrance to service was 135 pounds.  Over the course of his 15 years of service, the Veteran gained 55 pounds, weighing 190 pounds at separation from service.  VA Compensation and Pension examiners have indicated that weight gain is a risk factor for developing hypertension.  Importantly, an independent medical examiner contracted by VA indicated in an August 2014 opinion that weight gain is a major risk factor contributing to elevated blood pressure and that the Veteran's weight gain of 55 pounds and aging are major risk factors that contributed to his acquired hypertensive state.

Resolving all doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  The appeal is granted.


ORDER

Service connection for hypertension is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


